TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00834-CV



                                          C. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-17-001541, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                              ORDER

PER CURIAM

               Appellant C.B. filed her notice of appeal on December 17, 2018. The appellate

record was complete on January 9, 2019, making appellant’s brief due on January 29, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Tiffany Crouch Bartlett to file appellant’s brief no later than

February 19, 2019. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on February 4, 2019.



Before Chief Justice Rose, Justices Kelly and Smith